Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment, filed 10/25/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beausoleil et al. U.S. Publication 2007/0154129 in view of Zourob et al. U.S. Publication 2006/0147147.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 11, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3 and 22, the amended language causes confusion.  Claim 1 discloses that the substrate functions as a waveguide however claim 3 discloses that the substrate includes optical fibers that function as waveguides.  It is unclear if there are multiple waveguides, some other part of the substrate and the optical fiber or if they are the same. Clarification is required. 
With respect to claim 11, the amended language causes confusion.  Claim 1 discloses one or more sensing operations are optical sensing.  Claim 11 discloses one or more sensing operations are acoustic, electromagnetic, and dielectric sensing.  It is unclear if the acoustic, electromagnetic, and dielectric sensing is in addition to the optical sensing or instead of.  Clarification is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16, 17, 18, 19, 20, 21, 34, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al. U.S. Publication 2007/0154129 in view of Zourob et al. U.S. Publication 2006/0147147.
With respect to claim 1 and 20
A substrate operable to/ Capturing particles from flowing air one or more substrates, the capturing being performed using one or more of electrostatic and mechanical captors (Figure 1, substrate = die 110, P.0014-P.0016)
The one or more substrates configured to function as a waveguide (P.0014)
Illuminating the one or more substrates using light directed through the one or more substrates as waveguides (P.0017)
A sensor operable to / Executing one or more sensing operations on the captured particles, the one or more sensing operations including at least optical sensing by detecting scattered light scattered from the light directed through the substrates by the particles captured on the substrate (P.0018, P.0012)
Analyzing the captured particles based on results of the one or more sensing operations (P.0019, P.0027. P.0031)
Wherein when the particles are captured on the substrates, the particles are in a controlled position relative to the substrates that can be maintained for a period of time sufficiently long to perform the one or more sensing operations thereon (P.0016)
However, Beausoleil fails to imaging the particles captured on the one or more substrates. 
Zourob discloses a waveguide structure comprising:
Capturing particles from flowing air on one or more substrates, the one or more substrates being configured to function as waveguides (P.0024, P.0052)
Illuminating the one or more substrates using light directed through the one or more substrates as waveguides (Figure 6, P.0024)
Executing one or more sensing operations on the captured particles, the one or more sensing operations including at least an optical sensing operation by detecting scattered light scattered from the light directed through the one or more substrates by the particles captured on the one or more substrates and imaging the particles captured (P.0025-26, P.0057)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use imaging of the substrate as in Zourob for the detection of Beausoleil since imaging provides more information than the generic sensing of Beausoleil.  Imaging is well known in the art for providing the most information. 

With respect to claim 17 and 18, Beausoleil and Zourob discloses all of the limtiations as applied to claim 1 above.  In addition, Beausoleil discloses:
Calculating pollution or particulate matter information based on the particle data (Col.4, l 36-60, 
Dynamically adjusting aspects of one or more of the steps of capturing the particles, the executing of the one or more sensing operations, and analyzing the captured particles (Col.5, l 25-64, wherein the dynamic adjustment = start time and/or number of sensors)
Adjusting a timing for performing the capturing of the particles, the executing of the one or more sensing operations based on at least one of the results of the one or more sensing operations or results of the analyzed of the captured particles (Col.5, l 25-64)

With respect to claim 16, 34, 46, and 52, Beausoleil and Zourob discloses all of the limtiations as applied to claim 1 above.  In addition, Zourob discloses:
Wherein the analyzing of the captured particles comprises identifying particle data corresponding to the particles from the images of the captured particles (P.0064)
One or more images of the particles captured on the one or more substrates are based at least in part on scattered light scattered by the captured particles with multiple wavelengths of light (P.0064)
It would have been obvious to one of ordinary skill in the art at the time of the invention to analyze the images of Zourob for the analysis of Beausoleil as described in claim 1. Imaging particles is well known in the art for supplying detailed information per measurement.  

Claims 2, 6, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleilsoleil et al. U.S. Publication 2007/0154129 in view of Zourob et al. U.S. Publication 2006/0147147 and further in view of Jones et al. U.S. Patent #5,892,141.
With respect to claims 2, 21, Beausoleil in view of Zourob discloses all of the limtiations with respect to claim 1.  However, Beausoleil and Zourob fail to disclose the substrate is conductive. 
Jones discloses a method and device for particle analysis comprising:
A substrate operable to/ Capturing particles from flowing air one or more substrates, the capturing being performed using one or more of electrostatic and mechanical captors (Figure 2, electrodes 26)
A sensor operable to / Executing one or more sensing operations on the captured particles (Figure 1 and 2, sensor elements 12, 14, Col.5, l 10-20)
Analyzing the captured particles based on results of the one or more sensing operations (Col.6, l 3-16)
Wherein the substrate, sensor, and at least one processor are communicatively coupled (Figure 1)
Wherein when the particles are captured on the substrates, the particles are in a controlled position relative to the substrates that can be maintained for a period of time sufficiently long to perform the one or more sensing operations thereon (P.0107, P.0109)
Wherein the one or more substrates are conductive (Col.4, l 53-63)
Wherein, to capture the particles on the one or more substrates, the method comprises electrically charging at least one of the substrates with a first charge and electrically charging the particles with a second charge, the second charge being opposite the first charge, and wherein the electrically charging of the particles causes the particles to deflect toward and onto the substrate (Col.5, l 11-15, Col.4, l 53-63)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive substrates of Jones for the chemical and structural trapping of Beausoleil since the conductive substrates of Jones allows easier removal of the particles as well as works for different types of particles. (Col.3, l 38-49)

With respect to claim 6 and 25, Beausoleil in view of Zourob and Jones discloses all of the limitations as applied to claim 2 and 21 above.  
In addition, Beausoleil discloses:
Wherein the one or more substrates include a modified surface configured to enhance or control adhesion of the particles and wherein the particles are captured on the one or more substrates by adhering to the modified surface of the one or more substrates (Figure 1, Col.4, 18-35, traps 130)
With respect to claim 10 and 11,  Beausoleil in view of Zourub discloses of the limitations as applied to claim 1 above.  Beausoleil and Zourub fail to disclose acoustic, electromagnetic, or dielectric sensing. 
Jones discloses particle analysis comprising:
The one or more sensors are configured to perform dielectric sensing (Col.4, l 61-67, frequency shift caused by dielectric change)
The at least one processor further configured to cause the surface to be cleaned using mechanical means (Col.5, l 63-65, flushing with nitrogen)


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleilsoleil et al. U.S. Publication 2007/0154129 in view of Zourob et al. U.S. Publication 2006/0147147 and further in view of 
Parfitt U.S. Publication 2008/0105034.
With respect to claims 22, Parfitt discloses all of the limitations as applied to claim 1 above. 
  In addition, Beausoleil discloses:
The substrate includes optical fibers functioning as waveguides (Col.1, l 28-54)
However, Beausoleil in view of Zourub fails to disclose an air pump. 
Parfitt discloses;
An air pump operable to increase or decrease air flow (P.0019)
Wherein the substrate includes filters (P.0051, separator 12)
Wherein the capture the particles on the substrate, the air pump increase or decreases flow of air containing the particles over the filters (P.0019, P.0060)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the air pump and filters of Parfitt since the air pump and filters are well known for controlling the light and the particles in a reproducible, predictable manner. 

Claim 4, 7, 23, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Parfitt U.S. Publication 2008/0105034 in view of Manautou U.S. Patent #10,908,062.
With respect to claims 4, 7, 23, and 51, Parfitt discloses all of the limitations as applied to claims 1 and 20 above.  However, Beausoleil in view of Zourub and Jones fails to disclose a movable tape filter on which particles are captured. 
Manautou discloses an airborne particle monitor comprising:
Substrate is formed by a movable tape, the movable tape including other parts on which particles are not captured concurrently with the capturing of particles on the substrate (Figure 17, Col.33, l 57-62, wherein other parts = portion of the tape not having trapped particles)
Replenishing at least a portion of the one or more substrates on which the particles are captured by advancing the movable tape such that the capturing of particles is performed on a different portion of the movable tape (Col.33, l 57-62)
The movable tape comprises a filter (Figure 17 wherein the particles are separated=filtered from the large volume of air)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the moving tape of Manatou for the substrate of Beausoleil since the moving tape of Manatou allows for high volume sampling to be done continuously and to provide for time dependent sampling, with different areas on the tape indicators of different timing of sampling. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877